Citation Nr: 1300981	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-39 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an adjustment disorder with depressed mood.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Niece 



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1943 to January 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 (granting service connection for an adjustment disorder with depressed mood, rated 30 percent) and May 2009 (denying TDIU) rating decisions of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  An interim (July 2008) rating decision increased the rating for the psychiatric disability to 50 percent, effective from the date of award of service connection.  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.  In November 2012, a video-teleconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.

The Veteran had been represented by a private attorney, David L. Huffman.  In a June 2012 statement, the Veteran's niece, acting as her power-of-attorney, revoked the representation agreement between the private attorney and the Veteran.  In November 2012, a VA Form 21-22 was executed that designated the Georgia Department of Veteran Services as the Veteran's service organization.  

The issue of the designation of a fiduciary for the Veteran has been raised by the record (November 2012 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU rating is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on her part is required.

FINDINGS OF FACT

In August 2009, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran's private attorney in writing that she wished to withdraw her appeal seeking an increased rating for an adjustment disorder with depressed mood; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for a withdrawal of an appeal are met as to claim seeking a rating in excess of 50 percent for an adjustment disorder with depressed mood disability.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw her appeal in this matter, further discussion of the impact of the VCAA on this matter is not necessary. 




B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204. 

In a written statement received in August 2009, the Veteran indicated through her attorney that she wished to withdraw her appeal seeking a rating in excess of 50 percent for a psychiatric disability ( as a July 2008 rating decision had increased the rating to 50 percent, effective the date of claim).  Hence, there is no allegation of error of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed. 

ORDER

The Veteran's appeal seeking a rating greater in excess of 50 percent for an adjustment disorder with depressed mood is dismissed.


REMAND

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with her education and occupational experience, by reason of her service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  The Veteran's service-connected disabilities are an adjustment disorder with depressed mood, associated with residuals of gall bladder removal (cholecystectomy) with post operative scars, rated 50 percent, residuals of gall bladder removal (cholecystectomy) with post operative scars, rated as 30 percent, scar, right lower leg, rated as 10 percent, and scar, left thigh, donor site for fascial graft, rated as 10 percent.  Therefore, the schedular criteria for TDIU are met. 

The Veteran claims that her adjustment disorder with depressed mood, as secondary to the residuals of gall bladder removal surgery, is of sufficient severity to render her unemployable.  She is clearly shown to have occupational impairment due to the adjustment disorder with depressed mood (as she is rated 50 percent disabled for the disability) as well as some impairment due to the residuals of the gall bladder removal surgery and lower extremity scarring disabilities.  However, the extent of her occupational impairment due to the service-connected disabilities considered together is unclear.

The Veteran was afforded a July 2008 VA mental disorders examination; however, the Board finds that examination to be inadequate for the purpose of rendering an opinion as to whether the service connected disabilities render her unemployable.  While July 2008 examiner listed the service-connected disabilities accurately, following an objective examination, the examiner's opinion referred broadly to psychiatric symptoms as opposed to physical limitations without a clear statement as to whether she was unemployable due to her service-connected disabilities, which include both a psychiatric disability and physical disabilities.  The Veteran failed to appear for an August 2009 VA examination.  Another examination is warranted to assess whether or not the Veteran's service-connected disabilities, when considered together, are of such nature and severity so as to preclude her from engaging in any regular gainful employment.  

Notably, the record reflects that the Veteran also has several nonservice-connected disabilities (including bilateral end-stage glaucoma, vascular dementia, bilateral hearing loss, hiatal hernia, osteoporosis, hypertension, incontinence, and chronic asthmatic bronchitis) that may also impact on her ability to pursue gainful employment.  As such evidence suggests that the Veteran's overall condition, and not just her service-connected disabilities, impairs her ability to work, an examination to ascertain the causes(s) of her work impairment is necessary prior to deciding this claim.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (noting that the central inquiry in TDIU claims is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability"). 

Records of any ongoing treatment also are constructively of record, may contain information pertinent to the TDIU claim, and must be secured.  See 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO should secure for the record updated VA medical records pertaining to all treatment the Veteran received for her service connected disabilities since September 2009 from the East Orange VAMC and Bronx VAMC to present, as well as complete updated records of all treatment she has received since she relocated to the State of Georgia in April 2011.  

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to assess the cumulative impact her service connected disabilities would be expected to have on her employability (disregarding the effects of any disabilities that are not service-connected).  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions responding to the following; 
(a) Please discuss the functional limitations associated with, and expected impact on employment resulting from, each of the Veteran's service-connected disabilities (an adjustment disorder with depressed mood, associated with residuals of gall bladder removal (cholecystectomy) with post operative scars, rated 50 percent, residuals of gall bladder removal (cholecystectomy) with post operative scars, rated as 30 percent, scar, right lower leg, rated as 10 percent, and scar, left thigh, donor site for fascial graft, rated as 10 percent. 

b) Please discuss the functional limitations associated with, and expected impact on employment resulting from, the Veteran's service-connected disabilities cumulatively.  It should be noted that the Veteran's employment experience has been described variously as that of a teacher, a teacher's assistant, and social worker, and that a May 2006 VA examination report notes she has a Master's degree in Social Work.  

(c) Please identify the types of employment, if any, that would not be inconsistent with/precluded by the cumulative functional limitations due to the service-connected disabilities and opine whether the service-connected disabilities when considered together render the Veteran incapable of participating in any gainful employment consistent with her education and work experience. 

The examiner must explain the rationale for all opinions in detail. 

3. The RO should then review the record and re-adjudicate the claim for a TDIU rating.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


